Exhibit1.1 DEALER MANAGER AGREEMENT THIS AGREEMENT, dated as of, 2009, is made by and between COMMONWEALTH INCOME & GROWTH FUND, INC., a Pennsylvania corporation (the “Company”); and COMMONWEALTH CAPITAL SECURITIES CORP., a Pennsylvania corporation (the “Dealer Manager”). WHEREAS, the company proposes to offer and sell up to an aggregate of 2,500,000 units (the “Units”) in COMMONWEALTH INCOME & GROWTH FUND VII, a Pennsylvania limited partnership (“the Limited Partnership”)to the public pursuant to a public offering; WHEREAS, the Dealer Manager is registered with the Financial Industry Regulatory Authority as a broker dealer, and is presently or, prior to any offers or sales of Units, will be licensed in all fifty states of the United States, the District of Columbia and the Commonwealth of Puerto Rico as a broker dealer qualified to offer and sell to the public securities of the type represented by the Units; and WHEREAS, the Company desires to retain the Dealer Manager to use its best efforts to sell the Units and to manage the sale by others of the Units, and the Dealer Manager is willing and desires to serve as the Dealer Manager for the Company for the sale of the Units upon the terms and conditions set forth in this Agreement. NOW, THEREFORE, for and in consideration of the premises and the mutual covenants and agreements hereinafter set forth, the Company and the Dealer Manager agree as follows: SECTION 1 DEFINITIONS Whenever used in this agreement, the following terms shall have the following specified meanings. 1.1 “FINRA” means the Financial Industry Regulatory Authority. 1.2 “Offering” means the offering of up to 2,500,000 Units of the Limited Partnership to the public pursuant to the terms and conditions of the
